FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-9032 SONESTA INTERNATIONAL HOTELS CORPORATION (Exact name of registrant as specified in its charter) NEW YORK 13-5648107 (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) 116 Huntington Avenue, Boston, MA 02116 (Address of principal executive offices) (Zip Code) 617-421-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that he registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company (as defined in Exchange Act Rule 12b-2); Large Accelerated FileroAccelerated FileroNon-Accelerated Filer o Smaller Reporting Company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No S APPLICABLE ONLY TO CORPORATE ISSUERS: Number of Shares of Common Stock Outstanding As of May 11, 2011 $.80 par value, Class A – 3,698,230 Table of Contents INDEX SONESTA INTERNATIONAL HOTELS CORPORATION Part I.Financial Information Page Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets — March 31, 2011 (unaudited) and December 31, 2010 1 Condensed consolidated statements of operations — Three-month periods ended March 31, 2011 and 2010 (unaudited) 3 Condensed consolidated statements of cash flows — Three-month periods ended March 31, 2011 and 2010 (unaudited) 4 Notes to condensed consolidated financial statements — March 31, 2011 and 2010 5 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition — March 31, 2011 14 Item3. Quantitative and Qualitative Disclosure of Market Risk 18 Item4. Internal Controls and Procedures 19 Part II.Other Information 20 Signature page 21 Exhibits 31.(a), 31.(b), 31.(c) Certifications by the Company’s Chief Executive Officers and Vice President and Treasurer, as required by Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended. Exhibit 32 Certification by Company Officers required by 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002). Table of Contents Part I-Item 1.Financial Information SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 (unaudited) and December 31, 2010 (in thousands) March 31, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts and notes receivable: Trade, less allowance of $1,093 ($1,103 at December 31, 2010) for doubtful accounts Other, including current portion of long-term receivables and advances Total accounts and notes receivable Inventories Current deferred tax assets Prepaid expenses and other current assets Total current assets Restricted cash Long-term receivables and advances Property and equipment, at cost: Land and land improvements Buildings Furniture and equipment Leasehold improvements Projects in progress Less accumulated depreciation and amortization Net property and equipment Other long-term assets $ $ See accompanying notes to condensed consolidated financial statements. 1 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 (unaudited) and December 31, 2010 (in thousands) March 31, 2011 December 31, 2010 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Advance deposits Accrued liabilities: Salaries and wages Rentals Interest Pension and other employee benefits Interest rate swap Income taxes Other Total accrued liabilities Total current liabilities Long-term debt Pension liability, non-current Other non-current liabilities Deferred tax liabilities Commitments and contingencies (see Note 8) Stockholders’ equity: Common stock: Class A,$.80 par value Authorized10,000 shares Issued – 6,102 shares at stated value Retained earnings Treasury shares – 2,404, at cost ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) (in thousands except for per share data) Three Months Ended March 31 Revenues: Rooms $ $ Food and beverage Management, license and service fees Parking, telephone and other Other revenues from managed and affiliated properties Total revenues Costs and expenses: Costs and operating expenses Advertising and promotion Administrative and general Human resources Maintenance Rentals Property taxes Depreciation and amortization Other expenses from managed and affiliated properties Total costs and expenses Operating loss ) ) Other income (deductions): Interest expense ) ) Interest income 33 60 Foreign exchange gain (loss) 6 (5 ) Gain (loss) on sales of assets 2 (4 ) ) ) Loss before income tax benefit ) ) Income tax benefit ) ) Net loss ) ) Retained earnings at beginning of period Retained earnings at end of period $ $ Net loss per share of common stock $ ) $ ) Weighted average number of shares outstanding See accompanying notes to condensed consolidated financial statements. 3 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Increase (Decrease) in Cash (in thousands) Three Months Ended March 31 Cash used for operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities Depreciation and amortization Provision for doubtful accounts ) 4 Deferred federal and state tax benefit ) ) Loss (gain) on sales of assets (2 ) 4 Changes in assets and liabilities Accounts and notes receivable ) 29 Inventories 66 20 Prepaid expenses and other ) ) Accounts payable ) ) Advance deposits Accrued liabilities ) ) Cash used for operating activities ) ) Cash used for investing activities Expenditures for property and equipment ) ) Payments received on long-term receivables and advances 76 Proceeds from sales of assets 17 7 New loans and advances ) ) Cash used for investing activities ) ) Cash used for financing activities Proceeds from issuance of long-term debt Cost of financing ) Payments on refinancing of long-term debt ) Restricted cash ) Scheduled payments on long term debt ) ) Cash dividends paid ) Cash used for financing activities ) ) Net decrease in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Schedule of Interest and Income Taxes Paid Cash paid for interest in the 2011 three-month period and the 2010 three-month period was approximately $662,000 and $603,000, respectively.Cash paid for income taxes in the first quarter of 2011 and 2010 was approximately $54,000 and $51,000, respectively. See accompanying notes to condensed consolidated financial statements. 4 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ended December 31, 2011. The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The Company evaluated all events and transactions that occurred after March 31, 2011 through the date this report was filed. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. 2. Purchase of Sonesta Bayfront Hotel Coconut Grove The Company purchased Sonesta Bayfront Hotel Coconut Grove on July 1, 2010.The Hotel had been operated by the Company under a management agreement since its opening in April 2002.Sonesta Bayfront Hotel Coconut Grove is a condominium hotel.Owners of condominium units in the hotel have the option to place their unit in a rental program, and receive rent based on a percentage of room revenues achieved.The Company acquired the “Hotel Lot”, which includes the restaurant, meeting rooms and other hotel facilities, the Hotel’s working capital, and the right to operate the rental program pursuant to lease agreements with unit owners.Based on historical cash flow achieved, particularly in 2007 and 2008, the Company believes the hotel represents a good investment.In addition, financing for the acquisition was available on reasonable terms, and the Company’s management agreement would otherwise have expired in 2017. The purchase price of $8,185,000 included the assumption of a $6,500,000 first mortgage loan, and cash paid at closing of $1,349,000.The Company also agreed to pay the Seller a share of net cash flow, as defined, for a period of 11 years starting January 1, 2010, and recorded a $336,000 liability for the estimated fair value of this obligation. The results of operations of Sonesta Bayfront Hotel Coconut Grove have been included in the Company’s consolidated statement of operations since the July 1, 2010 acquisition date. The following unaudited proforma condensed financial information gives effect to our acquisition of the Sonesta Bayfront Hotel Coconut Grove as if it had occurred on January1, 2010. The unaudited pro forma condensed financial information is presented for illustrative purposes only and is not necessarily indicative of the consolidated financial position or consolidated results of operations of the Company that would have been reported had the acquisition occurred on the date indicated, nor does it represent a forecast of the consolidated results of the operations of the Company for any future period. 5 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands) For the three months ended March 31, 2010 Sonesta Sonesta Bayfront Hotel Pro Forma Adjustments Pro Forma as Adjusted Revenues $ Other revenues from managed hotels ) Total Revenues $ $ $ ) $ Net income (loss) $ ) $ $ ) $ ) A reconciliation of the proforma adjustment to net loss follows (in thousands): March 31, Reduction in other revenues from managed hotels $ ) Reduction in other expenses from managed hotels Increase in depreciation and amortization ) Increase in interest expense ) Income tax expense on additional profit of $300,000 ) Proforma adjustment $ ) 3.Long-Term Receivables and Advances (in thousands) March 31,2011 December 31,2010 Sharm El Sheikh, Egypt (a) $ $ Sharm El Sheikh, Egypt (b) Luxor, Egypt (c) Sint Maarten, Netherlands Antilles (d) New Orleans, Louisiana (e) Other Total long-term receivables and advances Less:current portion Net long-term receivables and advances $ $ (a) This loan was made in January 2008 to the owners of Sonesta Beach Hotel Sharm El Sheikh and Sonesta Club Sharm El Sheikh by converting receivables for fees and expenses into a five-year loan, payable in monthly installments, starting in January 2008.The Company is accounting for this loan using an effective interest rate of 6.5%.Monthly payments of $28,820 on this loan are due directly from the hotels and deducted from distributions of profits to the owner of these managed hotels.No payments were received during the months of February and March 2011. (b) This loan, in the original amount of $500,000, was made in January 2010 to the owner of Sonesta Beach Resort Sharm El Sheikh.The interest rate is 5.25%.The original three year term was extended by five months in December 2010.Monthly payments of principal and interest of $15,075 commenced in February 2010, and the last payment will be due in June 2013.No payments were received during the first 4 months of 2011. 6 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (c) These loans, in the original amount of $1,363,000, were made in August 2009 to the owner of Sonesta St. George Hotel Luxor and Sonesta St. George I Cruise Ship, which are both managed by the Company.The loans consisted of cash advances of $500,000, and the conversion of receivables for fees and expenses due to the Company totaling $863,000.The Company made these loans to assist the owner with the financing of improvements to the Sonesta St. George Hotel Luxor, which included additional guest rooms and meeting/function space.The interest rate is 5.25%.Monthly payments of interest and principal are $80,000, and the last payment is due August 2011.No payments were received during the first 4 months of 2011. d) During 2010, the Company loaned $1,000,000 to the owners of two hotels in Sint Maarten, to which the Company licenses the use of its name.At the same time, the license agreements for these hotels were extended until December 2019, with a mutual cancellation option beginning in May 2015.The proceeds were used to fund improvements at both of the properties.The loans are being repaid in 10 annual payments of $100,000, the first of which was due on March 31, 2011.Interest is due quarterly and will be based on LIBOR plus a surcharge based on increases in room revenues from year to year.The maximum surcharge is 1.5% per annum.The Company is accounting for this loan using an effective interest rate of 6% and has discounted the loan accordingly.The discount has been recorded as an other long-term asset and is being amortized over the remaining term of the license agreements. (e) This loan, in the original amount of $394,000, was made in connection with the sale by the Company in May 2010 of a laundry facility in New Orleans, Louisiana.The interest rate is 5%.Monthly payments for interest and principal are $7,435, and the final payment is due in May 2015. Egypt Receivables and Advances The political unrest in Egypt has impacted business levels at the Company’s managed hotels and Nile River cruise ships starting in February 2011.This will impact fee income in 2011, and delay receipt of outstanding receivables and loans.The total amount due for both loans and receivables from Egypt at March 31, 2011 was approximately $4.8 million.Of the loans included above (total of $1.9 million) the Company currently expects to collect $279,000 in 2011, and has classified this amount as short-term.The Company’s receivables for fees and expenses totaled approximately $2.9 million at March 31, 2010, of which approximately $1.4 million is due from Sonesta St. George Hotel Luxor and Sonesta St. George I Cruise ship, which are owned by the same owner.The Company expects to collect approximately $1.5 million of the $2.9 million in receivables for fees and expenses in 2011.As a result, approximately $1.4 million is included in other long-term receivables above.To account for the delays in receiving payments, and for potential uncollectible accounts, the Company provided for a reserve of approximately $700,000 at March 31, 2011 and December 31, 2010, which is recorded as a reduction of the related short term trade receivables. Management continually monitors the collectability of its receivables and advances and believes they are fully realizable, after considering the reserves recorded at March 31, 2011. 7 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 4.Borrowing Arrangements Long-Term Debt (in thousands) March 31,2011 December 31,2010 Charterhouse of Cambridge Trust and Sonesta of Massachusetts, Inc.: First mortgage note (a) $ $ Sonesta Coconut Grove, Inc.: First mortgage note (b) $ Subtotal Less:current portion Total long-term debt $ $ (a)This first mortgage note is payable by Charterhouse of Cambridge Trust and Sonesta of Massachusetts, Inc., the Company’s subsidiaries that own and operate Royal Sonesta Hotel Boston.This loan, which will mature March 1, 2015, has a variable rate based on LIBOR, but the Company has entered into an interest swap agreement that provides for a 6.4% fixed interest rate for the term of the loan.Payments of interest and principal, based on a 25-year amortization period, are approximately $650,000 per quarter. The loan is secured by a first mortgage on the Royal Sonesta Hotel Boston property which is included in fixed assets at a net book value of $22,968,000 at March 31, 2011.As additional security, the Company provides a $5,000,000 parent company guaranty and established a restricted cash collateral account in the amount of $5,000,000 of which $2,500,000 was repaid in April 2011.The remaining amount will be released provided the Hotel achieves a debt service coverage ratio of no less than 1.50 to 1 for four consecutive quarters starting with the first quarter of 2011.The Company achieved the required debt service ratio during 2010 and the first quarter of 2011.The loan is subject to a maximum loan-to-value ratio of 65%.Based on an appraisal completed in January 2010, the loan to value ratio based on the “as is” market value of the hotel equaled 46%.The loan is also subject to a minimum debt service coverage ratio of 1.25 to 1.If the hotel fails to achieve this ratio, additional principal payments are required. (b)This first mortgage note is payable by Sonesta Coconut Grove, Inc., the Company’s subsidiary that acquired Sonesta Bayfront Hotel Coconut Grove, a condominium hotel, on July 1, 2010.This loan, which will mature in October 2015, has a 6.25% fixed interest rate.Payments of interest and principal, based on a 25-year amortization period, are $43,247 per month.The loan is secured by a first mortgage on the Sonesta Bayfront Hotel property which is included in fixed assets at a net book value of $5,201,000 at March 31, 2011.As additional security, the Company funded a cash collateral account in the amount of $257,000 (6 months of debt service payments) which will be released if the hotel achieves an annual debt service coverage ratio of 1.20 to 1.The Hotel did not achieve this level of earnings in 2010.The Company also provides a parent company guaranty of $4 million to the lender. 8 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 5. Hotel Costs and Operating Expenses Hotel costs and operating expenses in the accompanying condensed Consolidated Statements of Operations are summarized below: (in thousands) Three Months Ended March 31 Direct departmental costs Rooms $ $ Food and beverage Heat, light and power Other $ $ Direct departmental costs include payroll expenses and related payroll burden, the cost of food and beverage consumed and other departmental costs.The 2011 period includes expenses of $1,152,000 from Sonesta Bayfront Hotel Coconut Grove, which the Company acquired on July 1, 2010 (see Note 2). 6. Segment Information Historically, the Company had two reportable segments:Owned and Leased Hotels, and Management Activities.In recent years the Company has divested of and acquired hotel properties, entered into new management agreements and realigned certain management responsibilities.In consideration of these changes the Company has revised its segment reporting to report each of the owned and leased hotels as a separate segment as of January 1, 2011.For our Management Activities segment, additional information is included on revenues, providing a breakdown between revenues from managed hotels, franchised hotels and revenues from other corporate services, which include reservations and purchasing services, amongst others.The operating losses from management activities are computed after giving effect to management and marketing fees from owned and leased hotels.The 2010 segment information has been restated to conform to the new presentation. Segment information for each of the Company’s owned and leased hotels and from management activities, for the three-month periods ending March 31, 2011 and 2010 follows: Quarter ended March 31, 2011: (in thousands) Royal Sonesta Boston Royal Sonesta New Orleans Sonesta Bayfront Coconut Grove Management Activities Consolidated Revenues $ Other revenues from managed and affiliated properties - - - Total revenues Operating income (loss) before depreciation & amortization expense ) ) ) Depreciation & amortization ) Net interest income (expense) ) 1 ) 32 ) Other income - - - 8 8 Segment pre-tax profit (loss) ) 77 ) ) Segment assets Segment capital additions 75 54 9 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Quarter ended March 31, 2010: (in thousands) Royal Sonesta Boston Royal Sonesta New Orleans Sonesta Bayfront Coconut Grove Management Activities Consolidated Revenues $ $ $ - $ $ Other revenues from managedand affiliated properties - - - Total revenues - Operating income (loss) before depreciation & amortizationexpense ) - ) Depreciation & amortization ) ) - ) ) Net interest income (expense) ) 2 - 59 ) Other deductions - - - (9
